DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 11-16 and 18-25 under AIA  35 U.S.C. 103 have been fully considered but they are not persuasive. Therefore, the rejections of these claims are hereby maintained. 
Regarding claims 11-16 and 18-25, Applicant argues that the combination of  Hovis-Ford and (Esparza-Garcia or Fujitsu) does not disclose “establishing, based on a selection criteria, whether the virtual three- dimensional objects and/or the virtual three-dimensional space: (i) are covered using textures which are generated by the camera system, or (ii) are covered using at least one predefined texture; wherein the selection criterion includes at least one of: a successful recognition of a parking space, or an activation of a parking assistance system”.
Examiner respectfully disagrees. Hovis discloses: 
displaying a plurality of obstacles, detected using the camera system from surroundings of the vehicle, on a display device in a virtual three-dimensional space as a corresponding plurality of virtual three-dimensional objects (Hovis, fig. 4, para’s 0043, 0048, 0055, and 0059, capturing images of objects surrounding a vehicle with multiple cameras, and presenting virtual 3D representative of detected objects in a virtual 3D scene); and
establishing whether the virtual objects and/or the virtual space: (i) are covered using textures which are generated by the camera system, or (ii) are covered using at least one predefined texture (Hovis, fig. 4, para. 0059, the rendered objects may include additional details such as texture, lighting, shading, and color).
Hovis does not explicitly disclose the establishing is based on a selection criteria, wherein the selection criterion includes at least one of: a successful recognition of a parking space or an activation of a parking assistance system (Garcia, page 7, driver assistance in parking and low-speed maneuvering, pages 67-69,  real time 3D rendering of object provides for geometrical descriptions of objects, together with, color, texture properties to create a virtual description of the scene).
Ford discloses the establishing is based on a selection criteria, whether the virtual objects and/or the virtual space: (i) are covered using textures which are generated by the camera system, or (ii) are covered using at least one predefined texture (Ford, para. 0024, a camera or capturing device can capture visual texture data (e.g., spatially varying luminance and color data) at one or more resolutions; also para. 0106, a region of texture associated with the 3D model can be established based on identified architectural structures, objects, text, distance from a capturing point, distance from a predicted viewpoint, and the like. Regions of texture can also be established based on quality metrics of the regions or portions of the regions (e.g., identification of variance of visual detail), identifiable patterns (e.g., repeating patterns, semi-random patterns, random patterns, etc.) identified levels of interest associated with regions, etc.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ford’s features of selecting texture painting modes when processing 3D images into Hovis’ invention because doing so would enhance user’s driving experience by allowing user to quickly and effectively identify obstacles and evaluate condition of surrounding environment.
Hovis-Ford does not explicitly disclose but  both Esparza-Garcia and Fujitsu disclose wherein the selection criterion includes at least one of: a successful recognition of a parking space or an activation of a parking assistance system (Esparza-Garcia, page 7, the rendering of objects and scene provides driver assistance in parking and low-speed maneuvering, and visual identification of parking space, i.e., selection criterion; further, Esparza-Garcia, pages 67-69,  real time 3D rendering of object provides for geometrical descriptions of objects, together with, color, texture properties to create a virtual description of the scene; see also Esparza-Garcia, fig. 6.8 on page 155 for visual enhancement using texture; Fujitsu, fig. 1, page 2, rendering omnidirectional view of objects and surrounding scene using camera generated color/shade for parking guidance and visual identification of parking space, i.e., selection criterion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Esparza-Garcia’s features or Fujitsu’s features into Hovis-Ford’s invention for enhancing user’s driving and parking experience.
Therefore, the combination of  Hovis-Ford-Esparza-Garcia/Fujitsu discloses “establishing, based on a selection criteria, whether the virtual three- dimensional objects and/or the virtual three-dimensional space: (i) are covered using textures which are generated by the camera system, or (ii) are covered using at least one predefined texture; wherein the selection criterion includes at least one of: a successful recognition of a parking space, or an activation of a parking assistance system”.
As to any other arguments not specifically addressed, they are the same as those discussed above.
New claims 26-29 are rejected as described below. 

Response to Amendment
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.
5.	Claim 11, 14, 16, and 18-29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hovis et al. (US Publication 2018/0342102, hereinafter Hovis) in view of Ford et al. (US Publication 2018/0144535, hereinafter Ford), and further in view of Esparza-Garcia (3D Reconstruction for Optimal Representation of Surroundings in Automobile HMIs, 2015) or Fujitsu (360 Wrap-around Video Imaging Technology 01-2014, supplied with an IDS by Applicant on 03/27/2020). 
Regarding claim 11, Hovis discloses a method for displaying images of a camera system of a vehicle, comprising the following steps: 
displaying a plurality of obstacles, detected using the camera system from surroundings of the vehicle, on a display device in a virtual three-dimensional space as a corresponding plurality of virtual three-dimensional objects (Hovis, fig. 4, para’s 0043, 0048, 0055, and 0059, capturing images of objects surrounding a vehicle with multiple cameras, and presenting virtual 3D representative of detected objects in a virtual 3D scene); and
establishing whether the virtual objects and/or the virtual space: (i) are covered using textures which are generated by the camera system, or (ii) are covered using at least one predefined texture (Hovis, fig. 4, para. 0059, the rendered objects may include additional details such as texture, lighting, shading, and color).
Hovis does not explicitly disclose the establishing is based on a selection criteria, wherein the selection criterion includes at least one of: a successful recognition of a parking space or an activation of a parking assistance system (Garcia, page 7, driver assistance in parking and low-speed maneuvering, pages 67-69,  real time 3D rendering of object provides for geometrical descriptions of objects, together with, color, texture properties to create a virtual description of the scene).
Ford discloses the establishing is based on a selection criteria, whether the virtual objects and/or the virtual space: (i) are covered using textures which are generated by the camera system, or (ii) are covered using at least one predefined texture (Ford, para. 0024, a camera or capturing device can capture visual texture data (e.g., spatially varying luminance and color data) at one or more resolutions; also para. 0106, a region of texture associated with the 3D model can be established based on identified architectural structures, objects, text, distance from a capturing point, distance from a predicted viewpoint, and the like. Regions of texture can also be established based on quality metrics of the regions or portions of the regions (e.g., identification of variance of visual detail), identifiable patterns (e.g., repeating patterns, semi-random patterns, random patterns, etc.) identified levels of interest associated with regions, etc.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ford’s features of selecting texture painting modes when processing 3D images into Hovis’ invention because doing so would enhance user’s driving experience by allowing user to quickly and effectively identify obstacles and evaluate condition of surrounding environment.
Hovis-Ford does not explicitly disclose but  both Esparza-Garcia and Fujitsu disclose wherein the selection criterion includes at least one of: a successful recognition of a parking space or an activation of a parking assistance system (Esparza-Garcia, page 7, the rendering of objects and scene provides driver assistance in parking and low-speed maneuvering, and visual identification of parking space, i.e., selection criterion; further, Esparza-Garcia, pages 67-69,  real time 3D rendering of object provides for geometrical descriptions of objects, together with, color, texture properties to create a virtual description of the scene; see also Esparza-Garcia, fig. 6.8 on page 155 for visual enhancement using texture; Fujitsu, fig. 1, page 2, rendering omnidirectional view of objects and surrounding scene using camera generated color/shade for parking guidance and visual identification of parking space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Esparza-Garcia’s features or Fujitsu’s features into Hovis-Ford’s invention for enhancing user’s driving and parking experience.  

Regarding claim 14, Hovis-Ford-Esparza-Garcia/Fujitsu discloses the method as recited in claim 11, wherein the predefined texture is a predefined brightness curve depict only a contour and/or outer surfaces of the virtual three-dimensional objects (Hovis, see fig. 4, dark color highlight on virtual 3D vehicle 410 and highlighted trees).

Regarding claim 16, Hovis-Ford-Esparza-Garcia/Fujitsu discloses the method as recited in claim 11, wherein the selection criterion is a user input (Hovis, para. 0059, the rendered objects may include texture; this is considered as user default option).

Regarding claims 18 and 19, these claims comprise limitations substantially the same as claim 11; therefore, they are rejected by similar rationale.
Hovis-Ford-Esparza-Garcia/Fujitsu further discloses machine readable medium and control unit (see Hovis, para. 0050, computer readable medium, fig. 2, controller).

Regarding claim 20, Hovis-Ford- Esparza-Garcia/Fujitsu discloses the method as recited in claim 11, wherein the selection criterion includes the successful recognition of the parking space (Esparza-Garcia, page 7, the rendering of objects and scene provides driver assistance in parking and low-speed maneuvering, and visual identification of parking space, i.e., selection criterion; further, Esparza-Garcia, pages 67-69,  real time 3D rendering of object provides for geometrical descriptions of objects, together with, color, texture properties to create a virtual description of the scene; see also Esparza-Garcia, fig. 6.8 on page 155 for visual enhancement using texture; Fujitsu, fig. 1, page 2, rendering omnidirectional view of objects and surrounding scene using camera generated color/shade for parking guidance and visual identification of parking space).
The motivation and obviousness arguments are the same as claim 11.

Regarding claim 21, Hovis-Ford-Esparza-Garcia/Fujitsu discloses the method as recited in claim 11, wherein the selection criterion includes the activation of the parking assistance system (Esparza-Garcia, page 7, the rendering of objects and scene provides driver assistance in parking and low-speed maneuvering, and visual identification of parking space, i.e., selection criterion; further, Esparza-Garcia, pages 67-69,  real time 3D rendering of object provides for geometrical descriptions of objects, together with, color, texture properties to create a virtual description of the scene; see also Esparza-Garcia, fig. 6.8 on page 155 for visual enhancement using texture; Fujitsu, fig. 1, page 2, rendering omnidirectional view of objects and surrounding scene using camera generated color/shade for parking guidance and visual identification of parking space).
The motivation and obviousness arguments are the same as claim 11.

Regarding claim 22, Hovis-Ford-Esparza-Garcia/Fujitsu discloses the method as recited in claim 11, further comprising establishing, based on the selection criterion, whether the textures provided for covering the virtual three-dimensional objects are processed using a predefined filter (Ford, para. 0024, a camera or capturing device can capture visual texture data (e.g., spatially varying luminance and color data) at one or more resolutions; also para. 0106, a system can select a region of texture associated with the 3D model based on a selection criterion in accordance with various embodiments disclosed herein. For example, a system can select regions of texture based on identified architectural structures, objects, text, distance from a capturing point, distance from a predicted viewpoint, and the like. In another example, regions of texture can be selected based on quality metrics of the regions or portions of the regions (e.g., identification of variance of visual detail), identifiable patterns (e.g., repeating patterns, semi-random patterns, random patterns, etc.) identified levels of interest associated with regions, etc.).
The motivation and obviousness arguments are the same as claim 11.

Regarding claim 23, Hovis-Ford-Esparza-Garcia/Fujitsu discloses the method as recited in claim 11, further comprising establishing, based on the selection criterion, whether the textures provided for covering the virtual three-dimensional space are processed using a predefined filter (Ford, para. 0024, a camera or capturing device can capture visual texture data (e.g., spatially varying luminance and color data) at one or more resolutions; also para. 0106, a system can select a region of texture associated with the 3D model based on a selection criterion in accordance with various embodiments disclosed herein. For example, a system can select regions of texture based on identified architectural structures, objects, text, distance from a capturing point, distance from a predicted viewpoint, and the like. In another example, regions of texture can be selected based on quality metrics of the regions or portions of the regions (e.g., identification of variance of visual detail), identifiable patterns (e.g., repeating patterns, semi-random patterns, random patterns, etc.) identified levels of interest associated with regions, etc.).
The motivation and obviousness arguments are the same as claim 11.

Regarding claim 24, Hovis-Ford-Esparza-Garcia/Fujitsu discloses the method as recited in claim 11, wherein the establishing establishes based on the selection criteria whether the virtual three-dimensional objects: (1) are covered using textures which are generated by the camera system, or (11) are covered using at least one predefined texture (Ford, para. 0024, a camera or capturing device can capture visual texture data (e.g., spatially varying luminance and color data) at one or more resolutions; also para. 0106, a system can select a region of texture associated with the 3D model based on a selection criterion in accordance with various embodiments disclosed herein. For example, a system can select regions of texture based on identified architectural structures, objects, text, distance from a capturing point, distance from a predicted viewpoint, and the like. In another example, regions of texture can be selected based on quality metrics of the regions or portions of the regions (e.g., identification of variance of visual detail), identifiable patterns (e.g., repeating patterns, semi-random patterns, random patterns, etc.) identified levels of interest associated with regions, etc.).
The motivation and obviousness arguments are the same as claim 11.

Regarding claim 25, Hovis-Ford-Esparza-Garcia/Fujitsu discloses the method as recited in claim 11, wherein the establishing establishes based on the selection criteria whether the virtual three-dimensional space: (1) is covered using textures which are generated by the camera system, or (11) is covered using at least one predefined texture (Ford, para. 0024, a camera or capturing device can capture visual texture data (e.g., spatially varying luminance and color data) at one or more resolutions; also para. 0106, a system can select a region of texture associated with the 3D model based on a selection criterion in accordance with various embodiments disclosed herein. For example, a system can select regions of texture based on identified architectural structures, objects, text, distance from a capturing point, distance from a predicted viewpoint, and the like. In another example, regions of texture can be selected based on quality metrics of the regions or portions of the regions (e.g., identification of variance of visual detail), identifiable patterns (e.g., repeating patterns, semi-random patterns, random patterns, etc.) identified levels of interest associated with regions, etc.).
The motivation and obviousness arguments are the same as claim 11.

Regarding claims 26-29, these claims comprise limitations substantially the same as claims 20 and 21; therefore, they are rejected for similar rationale.

6.	Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hovis-Ford-Esparza-Garcia/Fujitsu, as applied to claim 11 above, in view of Woo et al. (US Patent 2010/0103164, hereinafter Woo).
Regarding claim 12, Hovis-Ford-Esparza-Garcia/Fujitsu discloses the method as recited in claim 11.
Hovis-Ford-Esparza-Garcia/Fujitsu does not explicitly disclose, but Woo discloses establishing, based on the selection criterion, whether the textures provided for covering the virtual three-dimensional objects and/or the virtual three-dimensional space are processed using a predefined filter (Woo, para. 0012, perform a texture filtering based on the determined texture filtering mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Woo’s features of filtering images into Hovis-Ford-Esparza-Garcia/Fujitsu’s invention for enhancing user’s viewing experience by enhancing image visualization.

7.	Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hovis-Ford-Esparza-Garcia/Fujitsu-Woo, as applied to claim 12 above, in view of Griffin (US Patent 4,897,719).
Regarding claim 13, Hovis-Ford-Esparza-Garcia/Fujitsu-Woo discloses the method as recited in claim 12.
Hovis-Ford-Esparza-Garcia/Fujitsu-Woo does not explicitly disclose but Griffin discloses wherein the predefined filter includes a gray shading (Griifin, see Abstract, visual data, detected by the camera, are processed to locate image boundaries, to filter noise, to enhance the boundary, to provide linkage boundary information, to provide texture data, and to provide shades of gray data to the computer in a condensed form).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Griffin’s features of filtering images with gray shade into Hovis-Ford-Esparza-Garcia/Fujitsu-Woo’s invention for enhancing user’s viewing experience by enhancing image visualization.

8.	Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hovis-Ford-Esparza-Garcia/Fujitsu, as applied to claim 11 above, in view of Ikeda et al. (US Publication 2012/0296523, hereinafter Ikeda).
Regarding claim 15, Hovis-Ford-Esparza-Garcia/Fujitsu discloses the method as recited in claim 11, but does not discloses wherein all virtual three-dimensional objects are highlighted by a framing on the display device.
Ikeda discloses wherein all virtual three-dimensional objects are highlighted by a framing on the display device (Ikeda, para. 0060, the highlighted display of the obstacles may be provided by framing the obstacles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ikeda’s features of framing all of the obstacles into Hovis-Ford-Esparza-Garcia/Fujitsu’s invention for enhancing user’s viewing experience by enhancing image visualization.

Consideration of Reference/Prior Art
9.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484